Harrison, J., concurring.
State and county taxes can be assessed upon the same property but once for the same fiscal year. “Nothing in this code shall be construed to require or permit double taxation.” (Pol. Code, sec. 3607.) The assessment which forms the basis of the taxes must be upon the property, and the assessor “must assess such property to the persons by whom it was owned or claimed, or in whose possession or control it was at twelve o’clock m. of the first Monday of March next preceding; but no mistake in the name of the owner or supposed owner of real property shall render the assessment thereof invalid.” (Sec. 3628.) There is no authority for making more than one assessment upon the same parcel of land, even though different claimants may return it to the assessor in their lists. “Lands once described on the assessment-book need not be described a second time, but any person claiming the same, and desiring to be assessed therefor, may have his name inserted with that of the person to whom such land is assessed.” (Sec. 3657.)
When the taxes upon a parcel of land have been once paid the burden is removed, and there no longer remains any tax to be paid. Such payment may be made by any person claiming an interest in the land, and the effect of such payment will be to discharge the land from the burden of the tax, and, as there is thereafter no obligation upon any one to pay the tax, no right can be acquired by making a payment of the amount of the tax to the tax collector.
Section 325 of the Code of Civil Procedure requires that one who seeks or claims to obtain title by adverse possession shall *676have paid “all the taxes, state, county, or municipal, which have heeu levied and assessed upon such land during the five years of his adverse occupancy.” If, when he offers to make a payment to the tax collector, the tax which has been levied has been already paid, he cannot comply with one of the requirements of the statute and must fail to acquire a title by adverse possession. There is no hardship in this construction. If the owner of the land pays the taxes as they fall due there is no reason why his title should be impaired by a subsequent payment by another. The statute makes the payment of taxes as important an element as actual occupancy of the land for the purpose of gaining a title by adverse possession, and the burden is upon the claimant to do the acts required to create the adverse title. He should be as vigilant in paying the taxes as in holding possession of the land. He is seeking to gain the title of another through statutory authority, and it is for him to see that he does all of the acts which the statute requires.
In the present case the court finds that each party paid the taxes on the land for a portion of the period required to create an adverse possession. The evidence is not before us so that we can determine therefrom which payment was first in time, but, as the court rendered its judgment in fa.vor of the defendant, we are at liberty to assume that the evidence upon which it made its findings showed that the payment by the defendant was prior to that made by the plaintiff. It was incumbent upon the appellant to show that any error was committed by the court in rendering its judgment, and if there is any ambiguity in the findings they are to receive that construction which will sustain rather than defeat the judgment. I therefore concur in affirming the judgment.
Hearing in Bank denied.